Citation Nr: 0308326	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-02 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for hemorrhoids, status 
post hemorrhoidectomy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO denied a 
compensable evaluation for residuals of a hemorrhoidectomy.  
The veteran perfected an appeal of this action by the RO.

A hearing was held at the RO before the undersigned Member of 
the Board in August 2001.  The Board remanded the claim for 
additional development in October 2001.  The requested 
development has since been completed.  In a decision of 
October 2002, the RO increased the rating from noncompensable 
to 10 percent.  That issue is still considered to be on 
appeal as the veteran has not withdrawn it.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's hemorrhoids, status post hemorrhoidectomy, 
are not productive of persistent bleeding with secondary 
anemia, or fissures.




CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent for hemorrhoids, status post hemorrhoidectomy, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs, including the rating 
criteria applicable to hemorrhoids.  The basic elements for 
rating the service-connected disorder have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The SOC and SSOC also 
included a summary of all of the evidence which was of record 
and the reasons for the decision.  The Board also notes that 
a letter sent by the RO in January 2002 discussed the VCAA 
and its effect on the veteran's claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained, including numerous additional private 
treatment records.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the severity of the 
disorder.  With regard to the adequacy of the examinations, 
the Board notes that the examination reports reflect that the 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted physical examinations 
and blood tests, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
hemorrhoids.   Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he is entitled to a disability 
rating higher than 10 percent for his hemorrhoids.  He states 
that the hemorrhoids cause pain, bleeding and anemia.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, a noncompensable rating is warranted where 
hemorrhoids are mild or moderate in degree.  A 10 percent 
rating is warranted where they are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  A 20 percent rating is warranted where 
there is persistent bleeding with secondary anemia, or with 
fissures.

The evidence pertaining to the current severity of the 
veteran's hemorrhoids includes a record dated in March 1999 
from the Carlinville Area Hospital which shows that the 
veteran had presented the previous day with a large 
thrombosed hemorrhoid.  He was seen in the ER and an incision 
and drainage was performed. He came back the next day and the 
hemorrhoid was still quite extruded, painful and discolored.  
He was then taken to surgery for a hemorrhoidectomy.  

A laboratory report from the Carlinville Area Hospital dated 
in March 1999 indicates that the veteran's red blood cell 
count (RBC), hemoglobin (HGB), and hematocrit (HCT) were all 
low.  The RBC was 4.50, with the normal range being from 
4.60-6.20.  The HGB was 12.1 with the normal range being from 
14.0-18.0.  The veteran's HCT was 37.2 with the reference 
range being from 42.0-52.0.  

A blood test report from the St. Luke's Hospital dated in 
April 1999 shows that his RBC was 5.52, his HGB was 13.8, and 
his HCT was 5.52.  These results were considered to be normal 
or higher under the standards used by that hospital.  

A VA examination report dated in June 1999 shows that the 
veteran had a history of hemorrhoid surgeries in service and 
after service.  He had no leakage of fecal material and 
denied ever being anemic.  He said that he had numerous 
episodes of bleeding.  On examination, he weighed 200 pounds 
and said that this was his normal weight.  He denied having 
problems sitting, but said that he continued to take Sitz 
baths b.i.d.  On examination, he had normal wink reflexes.  
He had good rectal sphincter control.  He was guaic negative 
on rectal exam.  There were scars, with suture scars at 1 
o'clock and 11 o'clock, and a 1 cm fissure repair at 9 
o'clock.  The scars were raised, but they were not open and 
were not painful to touch.  They were not discolored compared 
to his other rectal areas.  The diagnoses were (1) 
postoperative hemorrhoidal scars secondary to 
hemorrhoidectomy; and (2) postoperative skin tag scars 
secondary to skin tag removal.  A laboratory report dated in 
June 1999 from a VA medical facility indicates that the 
veteran's RBC, HGB and HCT were all within the reference 
ranges.  

A letter dated in January 2000 from David T. Walden, M.D., 
contains the following comments:

I have been asked by [the veteran] to clarify his 
status regarding anemia potentially related to 
hemorrhoids...  He certainly has been anemic in the 
past with hemoglobin levels as low as 12 grams per 
deciliter as documented on March 3, 1999 at the 
Carlinville Area Hospital.  This was a microcytic 
anemia and led to a colonoscopy which was performed 
in August of 1999 at the Carlinville Area Hospital 
with the finding of internal hemorrhoids but no 
polyps or neoplasms.

A letter dated in July 2000 from Robert Uchiyama, M.D. 
contains the following information:

[The veteran] suffered from Iron deficient anemia 
due to a service connected hemorrhoidal bleeding 
3/3/99.  This was corrected surgically by Dr. 
Alfred Garcia on 3/4/99 at Carlinville Area 
Hospital, Illinois.

A private medical record dated in December 2000 shows that 
blood was found in one of two stool samples checked that 
month.  The treating physician stated that he suspected that 
this was due to the veteran's hemorrhoids.  

The veteran testified in support of his claim for an 
increased rating during a hearing held in August 2001.  He 
said that his hemorrhoids caused persistent bleeding and that 
he took an over-the-counter stool softener based on a 
doctor's recommendation.  He said that bleeding occurred two 
or three times a week.  He estimated that it was anywhere 
from a teaspoon to a tablespoon of blood.  He said that his 
doctor told him in a letter that he had been anemic at the 
time he had hemorrhoidectomy surgery in March 1999.  He also 
reported that the external tissue was swollen.  He expressed 
his opinion that he should be given a twenty percent rating.    

The report of a rectum and anus examination conducted by the 
VA in March 2002 shows that the examiner reviewed the 
veteran's history and noted that he began having severe 
rectal pain in December 1979, and subsequently underwent 
surgery for thrombosed hemorrhoids.  He also had three 
subsequent surgeries, including one in March 1999.  The 
veteran reported that he had become anemic prior to the most 
recent surgery in March 1999, and that he was on iron tablets 
for that anemia.  The VA examiner noted that blood tests in 
March 1999 showed that the veteran's hemoglobin and 
hematocrit were low, but that follow-up labs in April 1999 
and June 1999 showed higher levels.  The veteran reported 
that he currently had continuing problems with hemorrhoid 
bleeding occurring at least once weekly, usually following 
the passage of stool.  He denied any gross bleeding occurring 
at other times.  He did not use a pad to absorb bleeding, but 
stated that the bleeding had been sufficient to color an 
entire toilet bowl red.  He was unable to further quantify 
his blood loss.  He denied having any light headedness or 
fainting due to these episodes.  He reported having good 
sphincter control, but would occasionally have minimal 
leakage of liquid or mucinous stool when he thought that he 
was only passing gas.  This reportedly occurred approximately 
once a month.  He said that he currently took an iron tablet 
after each episode of hemorrhoidal bleeding, but did not 
otherwise take the iron tablets on a regular basis.  He used 
external hydrocortisone cream or internal hydrocortisone 
suppositories as need for his hemorrhoids.  He also took 
Docusate sodium stool softener twice daily.  

On physical examination, there were visible surgical scars 
which were small and difficult to discern at the 1:00 and 
11:00 positions from previous hemorrhoid surgery, and a 
slightly larger scar approximately 1 cm in length at the 9:00 
position from a fissure repair.  There was a rather large 
external hemorrhoid at the 9 o'clock position which was soft 
and nontender.  Rectal tone was normal with no visible 
fissures.  The internal rectal sphincter had no palpable 
fissures.  There were numerous hemorrhoids palpable with a 
very large internal hemorrhoid at the 5 o'clock position and 
smaller ones at the 8 and 11 o'clock positions.  No masses 
were palpable.  There was no active bleeding, and dark brown 
stool on the glove was mucinous and tested guaic negative.  
Examination of the extremities revealed normal tissue color 
and normal capillary refill.  The examiner ordered a complete 
blood count.  The preliminary diagnoses were (1) chronic 
recurrent hemorrhoids; (2) recurrent rectal bleeding due to 
hemorrhoids; and (3) history of anemia due to hemorrhoidal 
bleeding.  The examiner stated that although there was no 
active bleeding on the examination, the history was 
consistent with recurrent hemorrhoidal bleeding, and numerous 
internal and external hemorrhoids were identified.  There was 
no evidence of an active fissure; however, there was a scar 
from a previous fissure.  The examiner stated that there was 
lab data in the claims folder showing the presence of anemia 
documented just prior to surgical repair of extensively 
bleeding hemorrhoids.  He further noted that subsequent 
laboratory data showed resolution of the anemia.  The 
examiner commented that the veteran's service-connected 
hemorrhoids were indeed severe and provided significant 
discomfort as well as interference with daily activities of 
life and had required numerous surgical interventions.  In a 
handwritten addendum to the examination report, it was 
indicated that current labs revealed no anemia.  The Board 
notes that the March 2002 VA laboratory report shows that the 
RBC, HGB, and HCT were all within normal limits.  

Finally, a treatment record from H. Dennis Mollman dated in 
August 2002 shows that while being treated for back and leg 
pain it was noted that the veteran denied having anemia.

After reviewing the foregoing evidence, the Board finds that 
the veteran's hemorrhoids are not productive of bleeding 
which is so persistent that it results in secondary anemia, 
or fissures.  In this regard, there is no indication in the 
record that it is so persistent as to result in anemia except 
on one occasion in March 1999.  Subsequent blood tests in 
April 1999, June 1999, and March 2002 were all within normal 
limits.  Furthermore, heme tests conducted as part of the VA 
examinations to determine the presence of blood were 
negative.  Also, although the veteran previously had a 
fissure which was repaired, he does not currently have any 
fissures.  Accordingly, the Board concludes that the 
schedular criteria for a disability rating higher than 10 
percent for hemorrhoids, status post hemorrhoidectomy, are 
not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his hemorrhoids have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  He has not been hospitalized recently 
for this disorder.  There has been no evidence submitted that 
the veteran is unemployable due to this disability or that he 
ever lost substantial amounts of time from a job due to the 
disability.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased rating for hemorrhoids, currently rated as 10 
percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

